                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC #:
 -------------------------------------------------------------- X
                                                                    DATE FILED: 12/11/2019
 PRUDENTIAL INSURANCE COMPANY OF                                :
 AMERICA and PRUDENTIAL RETIREMENT :
 INSURANCE AND ANNUITY COMPANY,                                 :
                                                                :     18-CV-1846 (VEC)
                                              Plaintiffs,       :
                                                                :         ORDER
                            -against-                           :
                                                                :
 THE LEGAL COVERAGE GROUP, LTD. and                             :
 GARY FRANK,                                                    :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 10, 2019 (Dkt. 11), the Chapter 11 Trustee in the Legal

Coverage Group, Ltd., bankruptcy matter pending in the United States Bankruptcy Court for the

Eastern District of Pennsylvania (18-10494) notified the Court that all issues in this case have

been resolved;

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELED.

        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

        Within 30 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open and must be filed within 30 days.




                                                   Page 1 of 2
Any request filed after 30 days or without a showing of good cause may be denied solely on that

basis.

SO ORDERED.
                                                   _________________________________
Date: December 11, 2019                                  VALERIE CAPRONI
      New York, NY                                     United States District Judge




                                          Page 2 of 2
